          Case 1:19-cv-10434-JGD Document 5 Filed 07/08/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS
                                                        X
GEORGE TRICKEL

                                           Plaintiff,

                          v.
                                                            19: CV: 10434
LEICA CAMERA, INC.

                                       Defendant.
                                                        X


                    STIPULATION OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, George Trickel

and Defendant, Leica Camera Inc. pursuant to Fed. R. Civ. P. 41(a)(1)(ii), that this action shall be

and hereby is dismissed with prejudice and without costs or attorneys’ fees to either party.


Respectfully submitted,

 PLAINTIFF, GEORGE TRICKEL                          DEFENDANT, LEICA CAMERA INC.


                                                    By its attorney,
 By his attorney,
                                                    /s/ Stephen T. Paterniti
 /s/ Corinne Hood Greene                            Stephen T. Paterniti (BBO# 564860)
 Corrine Hood Greene (BBO #654311)                  JACKSON LEWIS LLP
 Greene & Hafer Employment Law                      75 Park Plaza, 4th Floor
 529 Main Street, Ste., 124                         Boston, MA 02116
 Charlestown, MA 02129                              (617) 367-0025
 617 396-4600                                       paternis@jacksonlewis.com
 cgreene@greeneandhafer.com
